       Case 2:20-cv-01470-GMN-VCF Document 158 Filed 06/18/21 Page 1 of 3




 1    DOMINICA C. ANDERSON (SBN: 2988)
      DANIEL B. HEIDTKE (SBN 12975)
 2    DUANE MORRIS LLP
      100 N. City Parkway, Suite 1560
 3    Las Vegas, NV 89106-4617
      Telephone: 702.868.2600
 4    Facsimile: 702.385.6862
      E-Mail: dcanderson@duanemorris.com
 5           dbheidtke@duanemorris.com

 6    TERRY W. AHEARN (admitted pro hac vice)
      D. STUART BARTOW (admitted pro hac vice)
 7    DUANE MORRIS LLP
      2475 Hanover Street
 8    Palo Alto, CA 94304-1194
      E-Mail: twahearn@duanemorris.com
 9                dsbartow@duanemorris.com

10    Attorneys for Defendant
      Wright National Flood Insurance Services, LLC
11
                                 UNITED STATES DISTRICT COURT
12
                                        DISTRICT OF NEVADA
13

14   IMAGEKEEPER LLC, a Nevada Limited                Civil Action No.: 2:20-cv-01470-GMN-VCF
     Liability Company,
15                                                    WRIGHT FLOOD’S NOTICE OF
                         Plaintiff,                   SUPPLEMENTAL AUTHORITY
16                                                    RELEVANT TO WRIGHT FLOOD’S
           v.                                         MOTION TO DISMISS (ECF NO. 75)
17
     WRIGHT NATIONAL FLOOD INSURANCE
18   SERVICES, LLC, a Delaware Limited Liability
     Company, EVOKE TECHNOLOGIES
19   PRIVATE LIMITED, an Ohio foreign
     corporation,
20
                         Defendants.
21          Defendant Wright National Flood Insurance Services, LLC (“Wright Flood”), by and through
22   its counsel, hereby provide notice of supplemental authority relevant to Wright Flood’s motion to
23   dismiss (ECF No. 75). On June 3, 2021, the United States Supreme Court issued its opinion in Van
24   Buren v. United States, 593 U.S. ____ (2021), which concerns the Computer Fraud and Abuse Act
25   of 1986 (“CFAA”).
26          Count 6 of Plaintiff ImageKeeper LLC’s (“ImageKeeper”) first amended complaint (ECF No.
27   67) purports to assert a cause of action under the CFAA. Among other reasons, Wright Flood moved
28

                                                      1
                               WRIGHT FLOOD’S NOTICE OF SUPPLEMENTAL AUTHORITY
       Case 2:20-cv-01470-GMN-VCF Document 158 Filed 06/18/21 Page 2 of 3




 1   to dismiss ImageKeeper’s because, as explained in Wright Flood’s motion to dismiss, “[i]n the Ninth

 2   Circuit, ‘exceed authorization’ claims brought under the CFAA and the SCA ‘require some showing

 3   that defendants are ‘inside hackers’ who accessed unauthorized information or files.’” (ECF No. 75,

 4   p. 14 [quoting Ticketmaster 306 F. Supp. 3d 1176; United States v. Nosal, 676 F.3d 854, 863 (9th

 5   Cir. 2012)].) Wright Flood contends that ImageKeeper failed to plead any such “inside hacker”

 6   allegations. And, “[t]he ‘phrase “exceeds authorized access” in the CFAA does not extend to

 7   violations of use restrictions.’” (Id. [quoting Nosal, 676 F.3d at 863].)

 8          Van Buren confirms that “exceeds authorized access” under the CFAA requires a showing

 9   that an individual “accesse[d] a computer with authorization but then obtain[ed] information located

10   in particular areas of the computer—such as files, folders, or databases—that are off limits to him.”

11

12   DATED: June 18, 2021                              DUANE MORRIS LLP

13                                               By:    /s/ Terry W. Ahearn
                                                       TERRY W. AHEARN (admitted pro hac vice)
14
                                                       DOMINICA C. ANDERSON (SBN 2988)
15                                                     DANIEL B. HEIDTKE (SBN 12975)

16                                                     Attorneys for Defendant

17

18

19

20

21

22

23

24

25

26

27

28

                                                        2
                                 WRIGHT FLOOD’S NOTICE OF SUPPLEMENTAL AUTHORITY
      Case 2:20-cv-01470-GMN-VCF Document 158 Filed 06/18/21 Page 3 of 3




 1                                           PROOF OF SERVICE
            I hereby certify that I am a citizen of the United States. I am over the age of eighteen years
 2   and not a party to the within entitled action; my business address is 2475 Hanover Street, Palo Alto,
     CA 94304.
 3

 4        On June 18, 2021, I served the document described as WRIGHT FLOOD’S NOTICE OF
     SUPPLEMENTAL AUTHORITY on the interested party(ies) in this action:
 5
          H. STAN JOHNSON (SBN 0265)
 6        STEVEN B. COHEN (SBN 2327)
          COHEN JOHNSON LLC
 7

 8        COLBY B. SPRINGER
          BARRINGTON E. DYER
 9        TERI H.P. NGUYEN
          MIYA YUSA
10        POLSINELLI LLP
          Attorneys for Plaintiff IMAGEKEEPER,
11
          LLC
12
          F. Christopher Austin
13        caustin@weidemiller.com
          WEIDE & MILLER, LTD.
14        10655 Park Run Drive, Ste. 100
          Las Vegas, NV 89144
15
          T: 702-382-4804
16        F: 702-382-4805

17        Attorneys for Defendant Evoke
18
             BY MAIL: I am “readily familiar” with the firm’s practice of collection and processing
19   correspondence for mailing. Under that practice it would be deposited with the U.S. postal service
20   on that same day with postage thereon fully prepaid at Las Vegas, Nevada, in the ordinary course of
     business.
21
             BY FEDERAL EXPRESS: I served said document(s) to be delivered on the same day to a
22   courier or driver authorized by Federal Express to receive documents, in an envelope or package
     designated by Federal Express.
23           BY ELECTRONIC SERVICE: I served a true copy, with all exhibits, electronically on
24   designated recipients via electronic transmission of said document(s) as provided under Federal
     Rules of Civil Procedure.
25

26                                                    /s/ Andrew Hanna
                                                      Andrew Hanna
27
                                                      An employee of DUANE MORRIS LLP
28

                                                       1
                                WRIGHT FLOOD’S NOTICE OF SUPPLEMENTAL AUTHORITY
